DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The terms “main region” and “edge region” (referring to the electron beam) are used throughout the claims but are not defined in the claims or subject to a special definition in the specification.  In this rejection the examiner takes the broadest reasonable interpretation that the “main region” is any arbitrarily chosen region that covers the majority of the beam area as it passes through the first aperture of the system and the “edge region” is any region near an edge of the beam outside the main region.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first electron beam has a main region and an edge region having a greater energy than the main region”.  It is not clear from the claim whether the 
Claim 16 recites the limitation "maintaining the energy intensity of the edge region of the first electron beam" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 16 to depend on claim 4 or claim 13 overcome the rejection.  In the following action claim 16 is assumed to depend on claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshima (US 7,714,308 B2).
Regarding claim 1, Hiroshima teaches a method comprising:
Forming a first electron beam passing through a first shaping aperture (103, fig. 8);
Modifying an energy distribution (i.e. a shape) of the first electron beam by a shaping aperture (104), such that the first electron beam has a main region and an edge region having a greater energy than the main region (e.g. if the edge region is chosen to 
Exposing a workpiece (10) to the main region and the edge region of the first electron beam to create a pattern (electron beam lithography, Abstract).
Regarding claim 6, Hiroshima teaches enabling a portion of the main region and a portion of the edge region of the first electron beam to pass through a third shaping aperture (105, fig. 8).
Regarding claim 7, Hiroshima teaches projecting the portion of the main region and the edge region of the first electron beam onto the workpiece.
Regarding claim 8, Hiroshima teaches forming a second electron beam (i.e. a second shot; electron beam exposure is performed using multiple shots, fig. 3) passing through the first aperture, the second shaping aperture and the third shaping aperture, such that an edge region of the second electron beam (implicitly the beam has some shape with an edge) is projected onto the workpiece.
Regarding claims 9 and 12,  Hiroshima teaches controlling a path of the second electron beam such that it is adjacent to the first beam (shots are adjacent to each other, fig. 3).  Depending on the selection of the edge and main regions this would result in the edge region of the second electron beam being adjacent to an orthogonal projection of the main region and the edge region of the first electron beam, and/or the orthogonal projection of the edge region and the main region of the second electron beam being adjacent to orthogonal projections of the edge region and the main region of the first electron beam.
Regarding claim 13, Hiroshima teaches a method comprising:
	Forming a first electron beam passing through a first shaping aperture (103), wherein the first electron beam has a main region and an edge region (e.g. the top right corner of the beam as described in reference to claim 1); 
	Reducing an energy intensity of the main region of the first electron beam by the second shaping aperture 104a (blocking most of the beam outside the edge region);
	Maintaining an energy intensity of the edge region of the first electron beam by the second shaping aperture (the selected corner of the beam passes through the aperture); and
	Exposing a workpiece (10) to the main region and the edge region of the first electron beam to create a pattern.
	Regarding claim 17, Hiroshima teaches an apparatus comprising:
	A radiation source (1) configured to generate an electron beam;
	A first shaping aperture (103) below the radiation source, wherein a portion of the electron beam passes through the first shaping aperture; and
	A second shaping aperture (104a) below the first shaping aperture and having a barrier structure configured to modify an energy distribution of the portion of the first electron beam.
Claims 1-2, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US 5,886,357 A).
Regarding claim 1, Kojima teaches a method comprising:
Forming a first electron beam passing through a first shaping aperture (12, fig. 2);

Exposing a workpiece (wafer 20) to the main region and the edge region of the first electron beam to create a pattern (col. 4 lines 41-55).
Regarding claim 2, Kojima teaches reducing an energy intensity of main region the first electron beam by a plurality of slots of the second shaping aperture (i.e. the aperture 17 consists of a plurality of slots which shape the beam and reduce the energy intensity of the “main region”).
Regarding claim 13, Kojima teaches a method comprising:
Forming a first electron beam passing through a first shaping aperture (12, fig. 2), wherein the electron beam has a main region (arbitrarily chosen region near center of beam) and an edge region;
Reducing an energy intensity of the main region of the first electron beam by a second shaping aperture (17, top left in fig. 3);
Maintaining an energy intensity of the edge region of the first electron beam by the second shaping aperture (e.g. by choosing the edge region to be the part of the beam that goes through the top and/or bottom slit in the aperture 17); and

Regarding claim 14, Kojima teaches that reducing the energy intensity of the first electron beam comprises enabling a portion of the main region of the first electron beam to pass through a plurality of slots (e.g. vertical slot and middle horizontal slot) of the second shaping aperture.
Regarding claim 17, Kojima teaches an apparatus comprising:
A radiation source (11) configured to generate an electron beam;
A first shaping aperture (12a) below the radiation source, wherein a portion of the electron beam passes through the first shaping aperture; and
A second shaping aperture (top left aperture 17, fig. 3) below the first shaping aperture, and having a barrier structure configured to modify an energy distribution of a portion of the first electron beam.
Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obinata (JP 2000-68180 A).
Regarding claim 13, Obinata teaches a method comprising:
Forming a first electron beam passing through a first shaping aperture (2, fig. 7), wherein the first electron beam has a main region (center) and an edge region (any corner);
Reducing an energy intensity of the main region of the first electron beam by a second shaping aperture (4, fig. 7; shown in fig. 1);
Maintaining an energy intensity of the edge region of the first electron beam by the second shaping aperture (allowing beam to pass through L-shaped region 28); and

Regarding claim 16, Obinata teaches enabling the edge region of the first electron beam to pass through an L-shaped opening (28) of the second shaping aperture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Takeya (US 20090008579 A1).
Regarding claims 3, Kojima teaches all the limitations of claim 1 as described above.  Kojima teaches that the second shaping aperture has a plurality of strips (parts of aperture 17), and modifying the energy distribution of the first electron beam comprises partially blocking the main region of the first electron beam by the strips.
Kojima does not teach that the strips are conductive.
Takeya teaches an electron beam aperture system having conductive apertures ([0061]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kojima by making the aperture 17 out of conductive 
	Regarding claim 18, Kojima teaches all the limitations of claim 17 as described above.  Kojima teaches that the barrier structure of the second shaping aperture comprises a plurality of strips with a plurality of slots therebetween, wherein the portion of the first electron beam has  a main region (i.e. any arbitrarily chosen region of the electron beam) passing through the slots.
Kojima does not teach that the strips are conductive.
Takeya teaches an electron beam aperture system having conductive apertures ([0061]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kojima by making the aperture 17 out of conductive material as taught by Takeya in order to prevent charge buildup on the aperture member in a known manner with no unexpected result.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshima in view of Fujimura (US 20140359542 A1).
	Regarding claim 10, Hiroshima teaches all the limitations of claim 8 as described above. Hiroshima does not teach controlling a path of the second electron beam such that an orthogonal projection of the edge region of the second electron beam on the workpiece overlaps an orthogonal projection of the main region of the first electron beam on the workpiece.
	Regarding claim 11, Hiroshima teaches forming a third electron beam passing through the first, second and third apertures (third shot, fig. 3).

	Fujimura teaches an electron beam exposure system in which sequential shots may overlap each other (712, fig. 7b).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have the second or third shot of the system of Hiroshima overlap the first shot based on the teaching of Fujimura that his allows exposure of a complex pattern in a desired shape while ensuring that every area has a required dose (Fujimura  [0044-0045])  This would result in the edge region of the second or third shot overlapping the main region of the first shot, depending on the arbitrary selection of the main or edge regions.
Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not disclose or make obvious a method of modifying an energy distribution of an electron beam with a shaping aperture such that a main region has a lower energy than an edge region and the energy intensity of the edge region is maintained by an L-shaped opening.  Obinata teaches L-shaped openings at the edges of an aperture but they are so small that the “edge region” passing through them cannot be defined to have a greater total energy than a “main region” (which implies a majority of) the beam passing through the aperture.
Regarding claims 5, 15, and 20, the prior art does not teach an aperture which modifies an energy distribution of a main part of a beam using a plurality of movable or adjustable conductive slits.
Regarding claim 19, the prior art does not disclose or make obvious a shaping aperture comprising a frame, a plurality of conductive strips and a diagonal support making an L-shaped opening such that an edge region of a beam passes through an L-shaped opening.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881